Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 01/07/2021.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/18/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The IDS has been considered except for Non-Patent Literature (NPL) references 1-2. These references are not in English and the few reference numbers contained therein are not sufficient to inform what the document recites concerning them and their relevance.

Drawings
Fig. 1-2, 5-6 and 8A are objected to because they fail to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. In the instant application, in Fig. 1-2, 5-6 and 8A each contain lines that cross or mingle with lines. These should be corrected so as not to interfere with comprehension.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claims 1-10 and 19-20; “rack management controller” in claim 9; and “monitoring module” in claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveals in at least ¶ [0095] “As used in this application, the terms "component," "module," "system," or the like, generally refer to a computer-related entity, either hardware (e.g., a circuit), a combination of hardware and software, software, or an entity related to an operational machine with one or more specific functionalities. For example, a component may be, but is not limited to being, a process running on a processor (e.g., digital signal processor), a processor, an object, an executable, a thread of execution, a program, and/or a computer. By way of illustration, both an application running on a controller, as well as the controller, can be a component …”. Therefore, the corresponding structure, of each of the above, may be software executing on hardware such as a processor and memory as well as equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claims 1 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the claims are rendered indefinite as to what is considered to be “substantially full hardware resource utilization”. With regard to claims 2-10 and 20, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9, 11-12, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. Pub. No. US 2019/0245757 A1 (hereafter Meyer) in view of Landis et al. Pub. No. US 2007/0061441 A1 (hereafter Landis).

With regard to claim 1, Meyer teaches a system for managing a plurality of computing devices in a rack, each of the computing devices having hardware resources (The SDI instance can intelligently allocate resources of a rack to one or more virtual machines as part of provisioning a requested service in at least abstract); and
a management network coupled to the plurality of computing devices, the system comprising: a management network interface coupled to the management network (cloud infrastructure system 100 may be adapted to automatically provision, manage and track a customer's subscription to services offered by cloud infrastructure system 100 in at least ¶ [0058] and The computer system may execute a program such as a hypervisor for facilitating the configuring, managing, and assignment of multi-dimensional resources of the virtual machines in at least ¶ [0007]); and
a controller coupled to the management network interface, the controller operable to (a computer infrastructure system includes a service deployment infrastructure (SDI), which is implemented by a computer system. The SDI can perform an intelligent allocation of resources for provisioning services of the computer infrastructure system in at least ¶ [0005]):
monitor utilization of hardware resources by each of the plurality of computing devices (SDI monitoring module 606 also provides tools for managing and monitoring applications, system objects and devices in cloud infrastructure system 100 in at least ¶ [0110] and Techniques disclosed herein can include collecting, by a computer infrastructure system, historical provision data for one or more racks. Each rack of the one or more racks may be associated with one or more servers that provisioned a cloud application. For example, the historical provision data may include at least one allocation of a resource to one or more virtual machines used to run an instance of the cloud application in at least ¶ [0014]);
allocate performance of tasks to some of the plurality of computing devices to maximize computing devices with substantially full hardware resource utilization; minimize computing devices with less than full hardware resource utilization performing the tasks (The SDI instance can use machine-learning techniques to evaluate historical data associated with a requested service. The machine-learning techniques can be used to generate one or more models that simulate the possible configurations of sizes for virtual machines for a particular service. The one or more models can be accessed at runtime to fit virtual machines of a requested service into servers of a rack in a manner that minimizes unused resources with multi-dimensional constraints in at least abstract, Examiner notes, that “minimizes unused resources” is the same as maximizing resource usage. Further, when maximizing resource usage and minimizing unused resources the computing devices with less than full hardware resource utilization is necessarily minimized); and
Meyer teaches maximizing resource usage and minimizing unused resources, see detailed mapping above, but does not specifically teach instructing idle devices to minimize power consumption.
However, in analogous art Landis teaches command any idle computing devices to minimize power consumption (Unused processors are assigned to a special `Idle` partition 13. The idle partition 13 is the simplest virtual partition that is assigned processor resources. It contains a virtual processor for each available physical processor, and each virtual processor executes an idle loop that contains appropriate processor instructions to minimize processor power usage in at least ¶ [0076]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the instructing idle devices to minimize power consumption of Landis with the systems and methods of Meyer resulting in a system in which in conjunction with Meyers goal to minimize unused resources, any left unused or idle would be instructed, as in Landis, to minimize their power consumption. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of saving power and reducing costs and cooling while devices are unused (see at least Landis ¶ [0076] and ¶ [0103]).

With regard to claim 2, Meyer teaches wherein the hardware resources include a processor unit, a memory, and an input/output controller (Each virtual machine may be allocated a set of resources. The set of resources may have multiple dimensions. For example, one dimension of resource may be a memory allocated to a virtual machine from a total memory available to a rack. Another dimension may be a number of processor cores allocated to the virtual machine from a total number of processor cores available to the rack. Other dimensions may include, for example, I/O and networking resources in at least ¶ [0007]).

With regard to claim 4, Meyer teaches wherein the tasks include operating a migrated virtual machine (the SDI can allocate the first resource to a first set of virtual machines, and the second resource to a second set of virtual machines, such that the unused resources of the rack are minimize in at least ¶ [0006] – [0007] and Racks are configured for a particular cloud service. For example, if a rack included 30 servers, the virtual machines that would be generated on the 30 servers would support that particular service in at least ¶ [0009]) or executing a software application (A service in a computer infrastructure includes protected computer network access to storage, a hosted database, a hosted web server, a software application, or other service provided by a cloud vendor to a user, or as otherwise known in the art in at least ¶ [0035]).

With regard to claim 7, Meyer teaches wherein the controller includes a machine learning model to predict the utilization of each of the plurality of computing devices (the historical provision data may include at least one allocation of a resource to one or more virtual machines used to run an instance of the cloud application. The techniques may further include analyzing the historical provisioning data using one or more machine-learning techniques, and generating, based at least in part on the analyzing, one or more models that represent resource usage characteristics of the at least one allocation of the resource to the one or more virtual machine … in at least ¶ [0014]), the controller allocating tasks based on the prediction from the machine learning model (… The techniques may further include executing a placement protocol for the selected rack. The placement protocol may use the one or more models to map each virtual machine of the set of virtual machines to a server of the set of servers. The mapping may cause at least a portion of the resource to be allocated to each virtual machine of the set of virtual machines in at least ¶ [0014]).

With regard to claim 9, Meyer teaches wherein the controller is a rack management controller (The SDI instance can intelligently allocate resources of a rack to one or more virtual machines as part of provisioning a requested service in at least abstract).

With regard to claim 11, Meyer teaches a method of allocating tasks between computing devices in a rack, each of the computing devices including hardware resources, the method comprising (The SDI instance can intelligently allocate resources of a rack to one or more virtual machines as part of provisioning a requested service in at least abstract):
determining hardware resource utilization for each of the computing devices in the rack (SDI monitoring module 606 also provides tools for managing and monitoring applications, system objects and devices in cloud infrastructure system 100 in at least ¶ [0110] and Techniques disclosed herein can include collecting, by a computer infrastructure system, historical provision data for one or more racks. Each rack of the one or more racks may be associated with one or more servers that provisioned a cloud application. For example, the historical provision data may include at least one allocation of a resource to one or more virtual machines used to run an instance of the cloud application in at least ¶ [0014]);
predicting a hardware utilization level for each of the computing devices during a future period of time (the historical provision data may include at least one allocation of a resource to one or more virtual machines used to run an instance of the cloud application. The techniques may further include analyzing the historical provisioning data using one or more machine-learning techniques, and generating, based at least in part on the analyzing, one or more models that represent resource usage characteristics of the at least one allocation of the resource to the one or more virtual machine … in at least ¶ [0014] and SDI instance 206 may interact with ML module 508 to execute one or more machine-learning algorithms to learn the expected size (e.g., amount of memory and/or number of vCPU's) of virtual machines that SDI instance 206 is most likely going to be provisioning in the future for a given server or cloud application in at least ¶ [0102]);
allocating tasks to the computing devices to maximize the hardware resource utilization for some of the computing devices for the future period of time; minimizing the computing devices having less than maximum hardware resource utilization performing the tasks (The SDI instance can use machine-learning techniques to evaluate historical data associated with a requested service. The machine-learning techniques can be used to generate one or more models that simulate the possible configurations of sizes for virtual machines for a particular service. The one or more models can be accessed at runtime to fit virtual machines of a requested service into servers of a rack in a manner that minimizes unused resources with multi-dimensional constraints in at least abstract, Examiner notes, that “minimizes unused resources” is the same as maximizing resource usage. Further, when maximizing resource usage and minimizing unused resources the computing devices with less than full hardware resource utilization is necessarily minimized and … The techniques may further include executing a placement protocol for the selected rack. The placement protocol may use the one or more models to map each virtual machine of the set of virtual machines to a server of the set of servers. The mapping may cause at least a portion of the resource to be allocated to each virtual machine of the set of virtual machines in at least ¶ [0014]); and
Meyer teaches maximizing resource usage and minimizing unused resources, see detailed mapping above, but does not specifically teach instructing idle devices to minimize power consumption.
However, in analogous art Landis teaches commanding idle computing devices to minimize power consumption (Unused processors are assigned to a special `Idle` partition 13. The idle partition 13 is the simplest virtual partition that is assigned processor resources. It contains a virtual processor for each available physical processor, and each virtual processor executes an idle loop that contains appropriate processor instructions to minimize processor power usage in at least ¶ [0076]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the instructing idle devices to minimize power consumption of Landis with the systems and methods of Meyer resulting in a system in which in conjunction with Meyers goal to minimize unused resources, any left unused or idle would be instructed, as in Landis, to minimize their power consumption. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of saving power and reducing costs and cooling while devices are unused (see at least Landis ¶ [0076] and ¶ [0103]).

With regard to claim 12, Meyer teaches wherein the hardware resources include a processor unit, a memory, and an input/output controller (Each virtual machine may be allocated a set of resources. The set of resources may have multiple dimensions. For example, one dimension of resource may be a memory allocated to a virtual machine from a total memory available to a rack. Another dimension may be a number of processor cores allocated to the virtual machine from a total number of processor cores available to the rack. Other dimensions may include, for example, I/O and networking resources in at least ¶ [0007]).

With regard to claim 14, Meyer teaches wherein the tasks include operating a migrated virtual machine (the SDI can allocate the first resource to a first set of virtual machines, and the second resource to a second set of virtual machines, such that the unused resources of the rack are minimize in at least ¶ [0006] – [0007] and Racks are configured for a particular cloud service. For example, if a rack included 30 servers, the virtual machines that would be generated on the 30 servers would support that particular service in at least ¶ [0009]) or executing a software application (A service in a computer infrastructure includes protected computer network access to storage, a hosted database, a hosted web server, a software application, or other service provided by a cloud vendor to a user, or as otherwise known in the art in at least ¶ [0035]).

With regard to claim 16, Meyer teaches wherein the predicting is performed by a machine learning model having inputs of hardware resource utilizations from the computing devices (the historical provision data may include at least one allocation of a resource to one or more virtual machines used to run an instance of the cloud application. The techniques may further include analyzing the historical provisioning data using one or more machine-learning techniques, and generating, based at least in part on the analyzing, one or more models that represent resource usage characteristics of the at least one allocation of the resource to the one or more virtual machine … in at least ¶ [0014]), and wherein the tasks are allocated based on the prediction of hardware resource utilization from the machine learning model (… The techniques may further include executing a placement protocol for the selected rack. The placement protocol may use the one or more models to map each virtual machine of the set of virtual machines to a server of the set of servers. The mapping may cause at least a portion of the resource to be allocated to each virtual machine of the set of virtual machines in at least ¶ [0014]).

With regard to claim 19, a rack management controller comprising (The SDI instance can intelligently allocate resources of a rack to one or more virtual machines as part of provisioning a requested service in at least abstract): a network interface for communicating with a management network in communication with a plurality of servers in a rack (cloud infrastructure system 100 may be adapted to automatically provision, manage and track a customer's subscription to services offered by cloud infrastructure system 100 in at least ¶ [0058] and The computer system may execute a program such as a hypervisor for facilitating the configuring, managing, and assignment of multi-dimensional resources of the virtual machines in at least ¶ [0007]);
a monitoring module collecting hardware utilization data from each of the plurality of servers in the rack (SDI monitoring module 606 also provides tools for managing and monitoring applications, system objects and devices in cloud infrastructure system 100 in at least ¶ [0110] and Techniques disclosed herein can include collecting, by a computer infrastructure system, historical provision data for one or more racks. Each rack of the one or more racks may be associated with one or more servers that provisioned a cloud application. For example, the historical provision data may include at least one allocation of a resource to one or more virtual machines used to run an instance of the cloud application in at least ¶ [0014]); and
a controller operable to (a computer infrastructure system includes a service deployment infrastructure (SDI), which is implemented by a computer system. The SDI can perform an intelligent allocation of resources for provisioning services of the computer infrastructure system in at least ¶ [0005]):
allocate tasks to some of the plurality of servers to maximize servers with substantially full hardware resource utilization; minimize servers with less than full hardware resource utilization to perform the tasks (The SDI instance can use machine-learning techniques to evaluate historical data associated with a requested service. The machine-learning techniques can be used to generate one or more models that simulate the possible configurations of sizes for virtual machines for a particular service. The one or more models can be accessed at runtime to fit virtual machines of a requested service into servers of a rack in a manner that minimizes unused resources with multi-dimensional constraints in at least abstract, Examiner notes, that “minimizes unused resources” is the same as maximizing resource usage. Further, when maximizing resource usage and minimizing unused resources the computing devices with less than full hardware resource utilization is necessarily minimized); and
Meyer teaches maximizing resource usage and minimizing unused resources, see detailed mapping above, but does not specifically teach instructing idle devices to minimize power consumption.
However, in analogous art Landis teaches command any idle servers to minimize power consumption (Unused processors are assigned to a special `Idle` partition 13. The idle partition 13 is the simplest virtual partition that is assigned processor resources. It contains a virtual processor for each available physical processor, and each virtual processor executes an idle loop that contains appropriate processor instructions to minimize processor power usage in at least ¶ [0076]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the instructing idle devices to minimize power consumption of Landis with the systems and methods of Meyer resulting in a system in which in conjunction with Meyers goal to minimize unused resources, any left unused or idle would be instructed, as in Landis, to minimize their power consumption. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of saving power and reducing costs and cooling while devices are unused (see at least Landis ¶ [0076] and ¶ [0103]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. Pub. No. US 2019/0245757 A1 (hereafter Meyer) in view of Landis et al. Pub. No. US 2007/0061441 A1 (hereafter Landis) as applied to claims 1-2, 4, 7, 9, 11-12, 14, 16 and 19 above and in further view of Burrell et al. Pub. No. US 2016/0216987 A1 (hereafter Burrell).

With regard to claim 3, Meyer and Landis teach the system of claim 1,
Meyer and Landis do not specifically teach a baseboard management controller.
However, in analogous art Burrell teaches wherein each computing device includes a baseboard management controller in communication with the management network, the baseboard management controller allowing out-of-band monitoring of hardware resource utilization (the virtual desktop controller 130 may be implemented by a service processor (SP) or a baseboard management controller (BMC), which may be located in the virtual machine server 120. The SP or the BMC is a specialized microcontroller that manages the interface between system management software and platform hardware. Different types of sensors may be built into a host computer where the SP/BMC is located (e.g., the virtual machine server 120), and the SP/BMC may reads these sensors to obtain parameters such as temperature, cooling fan speeds, power status, operating system status, etc. The SP/BMC may be configured to monitor the sensors and may send out-of-band (OOB) alerts to a system administrator of the host computer if any of the parameters do not stay within preset limits, indicating a potential failure of the host computer in at least ¶ [0057] and the virtual desktop controller 130 may be implemented in the virtual machine server 120 and other servers of the system 100 in at least ¶ [0058]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the a baseboard management controller of Burrell with the systems and methods of Meyer and Landis resulting in a system in which the computing devices of Meyer contain baseboard management controllers as in Burrell. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by allowing for remote access and action and out of band alerts to mitigate potential failures or inefficiencies (see at least Burrell ¶ [0057]).

With regard to claim 13, Meyer teaches monitoring the hardware resource utilization of each of the computing devices (SDI monitoring module 606 also provides tools for managing and monitoring applications, system objects and devices in cloud infrastructure system 100 in at least ¶ [0110] and Techniques disclosed herein can include collecting, by a computer infrastructure system, historical provision data for one or more racks. Each rack of the one or more racks may be associated with one or more servers that provisioned a cloud application. For example, the historical provision data may include at least one allocation of a resource to one or more virtual machines used to run an instance of the cloud application in at least ¶ [0014]) via a management network (cloud infrastructure system 100 may be adapted to automatically provision, manage and track a customer's subscription to services offered by cloud infrastructure system 100 in at least ¶ [0058] and The computer system may execute a program such as a hypervisor for facilitating the configuring, managing, and assignment of multi-dimensional resources of the virtual machines in at least ¶ [0007]),
Meyer and Landis do not specifically teach a baseboard management controller.
However, in analogous art Burrell teaches wherein each computing device includes a baseboard management controller in communication with the management network, the baseboard management controller monitoring the hardware resource utilization of the server (the virtual desktop controller 130 may be implemented by a service processor (SP) or a baseboard management controller (BMC), which may be located in the virtual machine server 120. The SP or the BMC is a specialized microcontroller that manages the interface between system management software and platform hardware. Different types of sensors may be built into a host computer where the SP/BMC is located (e.g., the virtual machine server 120), and the SP/BMC may reads these sensors to obtain parameters such as temperature, cooling fan speeds, power status, operating system status, etc. The SP/BMC may be configured to monitor the sensors and may send out-of-band (OOB) alerts to a system administrator of the host computer if any of the parameters do not stay within preset limits, indicating a potential failure of the host computer in at least ¶ [0057] and the virtual desktop controller 130 may be implemented in the virtual machine server 120 and other servers of the system 100 in at least ¶ [0058]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the a baseboard management controller of Burrell with the systems and methods of Meyer and Landis resulting in a system in which the computing devices of Meyer contain baseboard management controllers as in Burrell. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by allowing for remote access and action and out of band alerts to mitigate potential failures or inefficiencies (see at least Burrell ¶ [0057]).

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. Pub. No. US 2019/0245757 A1 (hereafter Meyer) in view of Landis et al. Pub. No. US 2007/0061441 A1 (hereafter Landis) as applied to claims 1-2, 4, 7, 9, 11-12, 14, 16 and 19 above and in further view of Garden et al. Pat. No. US 10,114,431 B2 (hereafter Garden).

With regard to claim 5, Meyer and Landis teach the system of claim 1, further comprising
Meyer and Landis do not specifically teach a power supply supplying power to each of the plurality of computing devices.
However, in analogous art Garden teaches a power supply supplying power to each of the plurality of computing devices (the control fabric 402 can distribute workloads to make sure the power supply to the rack is not overused in at least col. 9 lines 12-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the power supply supplying power to each of the plurality of computing devices of Garden with the systems and methods of Meyer and Landis resulting in a system in which the racks with the plurality of computing devices as in Meyer have a power supply as in Garden. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing the system such that servers within a rack can all be scheduled for active processing and thus a similar maximum power usage which can be supplied by the power supply to the whole rack optimally (see at least Garden col. 9 lines 12-14 and col. 1 lines 27-55).

With regard to claim 6, Meyer and Landis teach the system of claim 1, further comprising
Meyer and Landis do not specifically teach a cooling system.
However, in analogous art Garden teaches a cooling system, wherein the cooling system is controlled by the controller to provide cooling matching the hardware resource utilization of the plurality of computing devices (the control fabric 402 manages a cooling budget and a power budget for a rack. Racks within the data center can have a limited cooling capacity and a limited power supply. Specifically, the cooling available at a rack can be significantly less than adequate to cool the servers in the rack, if all the servers were in an active processing mode. The control fabric 402 can distribute workloads to make sure heat produced by servers within a rack does not exceed cooling available for the rack. Similarly, the control fabric 402 can distribute workloads to make sure the power supply to the rack is not overused in at least col. 9 lines 4-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cooling system of Garden with the systems and methods of Meyer and Landis resulting in a system in which the racks as in Meyer are cooled as in Garden. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by ensuring adequate cooling commensurate with the workloads of the servers/rack (see at least Garden col. 9 lines 4-14 and col. 1 lines 27-55).

With regard to claim 15, Meyer and Landis teach the method of claim 11, further comprising
Meyer and Landis do not specifically teach a cooling system.
However, in analogous art Garden teaches controlling a cooling system to provide cooling matching the hardware resource utilization of the plurality of computing devices (the control fabric 402 manages a cooling budget and a power budget for a rack. Racks within the data center can have a limited cooling capacity and a limited power supply. Specifically, the cooling available at a rack can be significantly less than adequate to cool the servers in the rack, if all the servers were in an active processing mode. The control fabric 402 can distribute workloads to make sure heat produced by servers within a rack does not exceed cooling available for the rack. Similarly, the control fabric 402 can distribute workloads to make sure the power supply to the rack is not overused in at least col. 9 lines 4-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cooling system of Garden with the systems and methods of Meyer and Landis resulting in a system in which the racks as in Meyer are cooled as in Garden. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by ensuring adequate cooling commensurate with the workloads of the servers/rack (see at least Garden col. 9 lines 4-14 and col. 1 lines 27-55).

Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. Pub. No. US 2019/0245757 A1 (hereafter Meyer) in view of Landis et al. Pub. No. US 2007/0061441 A1 (hereafter Landis) as applied to claims 1-2, 4, 7, 9, 11-12, 14, 16 and 19 above and in further view of Suarez et al. Pat. No. US 9,535,754 B1 (hereafter Suarez).

With regard to claim 8, Meyer teaches wherein the controller is operable to: configure hardware resources of the computing device (simulating incoming requests from users can include simulating potential configurations of virtual machines (e.g., sizes of virtual machines, such as 1 GB of memory) for the cloud services requested by users. Racks are configured for a particular cloud service. For example, if a rack included 30 servers, the virtual machines that would be generated on the 30 servers would support that particular service. The potential configurations of virtual machines for a particular cloud service (e.g., that a user could potentially request) can be learned or deduced from existing racks housed in datacenters. The potential configurations of virtual machines may include a size of the service (e.g., an amount of memory needed for the virtual machines, or a number of virtual machines needed). In some examples, potential configurations of virtual machines may also include add-on options to the service (requested by the user) that might require an additional virtual machine or a slight upsizing of a virtual machine in at least ¶ [0009] and ¶ [0112]);
determine a hardware configuration score for each of the computing devices from the configurations (the model can be an array of numbers that are fed into SDI modeling module 632 or SDI placement module 630, such that each number in the array is a “fit” score representing a particular amount of resource remaining. In certain embodiments, the “fit” score may include a series of “bins,” such that each bin denotes a different “fit” score, and the “fit” score represents how well a virtual machine fits into a server of a rack. For example, a bin corresponding to 0-1 GB remaining (e.g., unused in a server of the rack) may be assigned a high score (e.g., representing a good fit), a bin corresponding to 1-2 GB remaining (e.g., unused in a server of the rack) may be assigned a lower score (e.g., representing a medium fit), and a bin corresponding to 19-20 GB remaining (e.g., unused in a server of a rack) may be assigned a high negative score (e.g., representing a poor fit between the virtual machine and the server), and so on in at least ¶ [0115]); and
wherein the allocation of tasks is determined based on those computing devices having a configuration score exceeding a predetermined value (as part of the placement algorithm, virtual machines are placed one at a time by scoring all of the servers in a rack for that particular virtual machine. The server that is ultimately chosen for placement of a virtual machine may be the server with the highest score (e.g., having a score above a threshold) using the scoring techniques described above in at least ¶ [0122]).
Meyer and Landis teach controlling configurations of computing devices but do not specifically teach producing a manifests including information of the configuration of hardware resources of the computing device.
However, in analogous art Suarez teaches produce a manifest for each of the computing devices, the manifest including information of the configuration of hardware resources of the computing device (Computing resources for provisioning may be detected. A build manifest describing configuration operations to provision the computing resources to perform respective tasks may be identified. The build manifest may be evaluated to direct the computing resources to perform the configuration operations according to the build manifest in at least abstract);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the producing a manifests including information of the configuration of hardware resources of the computing device of Suarez with systems and methods of Meyer and Landis resulting in a system in which the configurations of the hardware resources as in Meyer are recorded in manifests as in Suarez. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improve provisioning of computing resources for many different configurations by using centrally created, stored and managed manifests allowing for consistent decision making and quick and reliable success or failure (see at least Suarez abstract and col. 2 lines 26-36).

With regard to claim 17, Meyer teaches determining the configurations of the hardware resources for each of the computing devices (simulating incoming requests from users can include simulating potential configurations of virtual machines (e.g., sizes of virtual machines, such as 1 GB of memory) for the cloud services requested by users. Racks are configured for a particular cloud service. For example, if a rack included 30 servers, the virtual machines that would be generated on the 30 servers would support that particular service. The potential configurations of virtual machines for a particular cloud service (e.g., that a user could potentially request) can be learned or deduced from existing racks housed in datacenters. The potential configurations of virtual machines may include a size of the service (e.g., an amount of memory needed for the virtual machines, or a number of virtual machines needed). In some examples, potential configurations of virtual machines may also include add-on options to the service (requested by the user) that might require an additional virtual machine or a slight upsizing of a virtual machine in at least ¶ [0009] and ¶ [0112]);
determining a hardware configuration score for each of the computing devices from the configurations (the model can be an array of numbers that are fed into SDI modeling module 632 or SDI placement module 630, such that each number in the array is a “fit” score representing a particular amount of resource remaining. In certain embodiments, the “fit” score may include a series of “bins,” such that each bin denotes a different “fit” score, and the “fit” score represents how well a virtual machine fits into a server of a rack. For example, a bin corresponding to 0-1 GB remaining (e.g., unused in a server of the rack) may be assigned a high score (e.g., representing a good fit), a bin corresponding to 1-2 GB remaining (e.g., unused in a server of the rack) may be assigned a lower score (e.g., representing a medium fit), and a bin corresponding to 19-20 GB remaining (e.g., unused in a server of a rack) may be assigned a high negative score (e.g., representing a poor fit between the virtual machine and the server), and so on in at least ¶ [0115]); and
wherein the computing devices for performing tasks are determined based on those computing devices having a configuration score exceeding a predetermined value (as part of the placement algorithm, virtual machines are placed one at a time by scoring all of the servers in a rack for that particular virtual machine. The server that is ultimately chosen for placement of a virtual machine may be the server with the highest score (e.g., having a score above a threshold) using the scoring techniques described above in at least ¶ [0122]).
Meyer and Landis teach controlling configurations of computing devices but do not specifically teach producing a manifests including information of the configuration of hardware resources of the computing device.
However, in analogous art Suarez teaches producing a manifest for each of the computing devices, the manifest including the configuration of the hardware resources (Computing resources for provisioning may be detected. A build manifest describing configuration operations to provision the computing resources to perform respective tasks may be identified. The build manifest may be evaluated to direct the computing resources to perform the configuration operations according to the build manifest in at least abstract);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the producing a manifests including information of the configuration of hardware resources of the computing device of Suarez with systems and methods of Meyer and Landis resulting in a system in which the configurations of the hardware resources as in Meyer are recorded in manifests as in Suarez. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improve provisioning of computing resources for many different configurations by using centrally created, stored and managed manifests allowing for consistent decision making and quick and reliable success or failure (see at least Suarez abstract and col. 2 lines 26-36).

With regard to claim 18, Meyer teaches receiving an additional task (as part of the placement algorithm, virtual machines are placed one at a time by scoring all of the servers in a rack for that particular virtual machine … in at least ¶ [0112]); and allocating the additional task to an idle or underutilized server (the “fit” score may include a series of “bins,” such that each bin denotes a different “fit” score, and the “fit” score represents how well a virtual machine fits into a server of a rack. For example, a bin corresponding to 0-1 GB remaining (e.g., unused in a server of the rack) may be assigned a high score (e.g., representing a good fit), a bin corresponding to 1-2 GB remaining (e.g., unused in a server of the rack) may be assigned a lower score (e.g., representing a medium fit), and a bin corresponding to 19-20 GB remaining (e.g., unused in a server of a rack) may be assigned a high negative score (e.g., representing a poor fit between the virtual machine and the server), and so on in at least ¶ [0115]) having a configuration score exceeding the predetermined value (as part of the placement algorithm, virtual machines are placed one at a time by scoring all of the servers in a rack for that particular virtual machine. The server that is ultimately chosen for placement of a virtual machine may be the server with the highest score (e.g., having a score above a threshold) using the scoring techniques described above in at least ¶ [0122]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. Pub. No. US 2019/0245757 A1 (hereafter Meyer) in view of Landis et al. Pub. No. US 2007/0061441 A1 (hereafter Landis) as applied to claims 1-2, 4, 7, 9, 11-12, 14, 16 and 19 above and in further view of Durham et al. Pub. No. US 2012/0096473 A1 (hereafter Durham).

With regard to claim 10, Meyer teaches wherein the controller is operable to execute a rack level virtual machine manager (The computer system may execute a program such as a hypervisor for facilitating the configuring, managing, and assignment of multi-dimensional resources of the virtual machines in at least ¶ [0007])
Meyer teaches monitoring utilization of hardware resources and maximizing resource usage and minimizing unused resources but does not specifically teach migrating virtual machines.
However, in analogous art Durham teaches that migrates virtual machines to the computing devices, the virtual machine manager migrating virtual machines to the some of the computing devices (These unused resources may be used more effectively by identifying an additional virtual machine that is memory intensive or processor intensive to be allocated or migrated to the compute node in at least ¶ [0014]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migrating virtual machines of Durham with the systems and methods of Meyer and Landis resulting in a system in which the monitoring utilization of hardware resources and maximizing resource usage and minimizing unused resources of Meyer utilizes virtual machine migration, as in Durham, as a tool to achieve the aforementioned maximization and minimization. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of improving resource utilizations by maximizing the use of particular resources through virtual machine migration (see at least ¶ [0014] and ¶ [0005]).

With regard to claim 20, Meyer teaches a virtual machine manager, wherein the tasks include execution of virtual machines (The computer system may execute a program such as a hypervisor for facilitating the configuring, managing, and assignment of multi-dimensional resources of the virtual machines in at least ¶ [0007]), and
Meyer teaches monitoring utilization of hardware resources and maximizing resource usage and minimizing unused resources but does not specifically teach migrating virtual machines.
However, in analogous art Durham teaches wherein the virtual machine manager migrates virtual machines to the servers (These unused resources may be used more effectively by identifying an additional virtual machine that is memory intensive or processor intensive to be allocated or migrated to the compute node in at least ¶ [0014]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migrating virtual machines of Durham with the systems and methods of Meyer and Landis resulting in a system in which the monitoring utilization of hardware resources and maximizing resource usage and minimizing unused resources of Meyer utilizes virtual machine migration, as in Durham, as a tool to achieve the aforementioned maximization and minimization. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of improving resource utilizations by maximizing the use of particular resources through virtual machine migration (see at least ¶ [0014] and ¶ [0005]).

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195